Notice of Allowability
Claims 1-3, 5-16, and 18-20 are allowed.
The following is a statement on Examiner’s reasons for allowance:

Regarding Claim 1, Applicant has added limitations from claim 4, which the Office identified as allowable subject matter in the previous Office Action.  An updated search was performed.  Claims 2-3 and 5-11 are allowed because they depend on claim 1.

Regarding Claim 12, this claim was allowed in the previous Office Action and the reasons for allowance were stated therein.  An updated search was performed.  Claim 13 is allowed because it depends on claim 12. 

Regarding Claim 14, Applicant has added limitations from claim 17, which the Office identified as allowable subject matter in the previous Office Action.  An updated search was performed.  Claims 15-16 and 18-20 are allowed because they depend on claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        May 20, 2021